 

Exhibit 10.1

 



SBA PAYCHECK PROTECTION

PROGRAM PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned borrower (“Maker”) hereby promises to pay to
the order of Blue Ridge Bank, N.A. (“Payee”) or its assigns (each of Payee or
such assigns hereinafter called “Holder”), in lawful money of the United States
the principal amount specified adjacent to Maker’s signature below, as reduced
as provided herein, together with interest on the unpaid principal balance of
this Note from the date hereof until paid in full, at the interest rate
(calculated on an a 30/360 basis), as set forth herein (the “Loan”).

 

1. Interest Rate. The interest rate on this Note is one percent (1.00%) per
annum.

 

2. Payments. Payments of principal and interest will be deferred for six (6)
months from the date of the making of this Note specified below (the last day of
such period being the “Period End Date”). Thereafter, commencing on the seven
(7) month anniversary of the date of this Note and continuing on the same date
in each of the seventeen (17) succeeding calendar months, Maker shall pay to
Holder a monthly payment equal to the sum of (a) one-eighteenth (1/18th) of the
principal balance of this Note as of the Period End Date, (b) applicable accrued
interest, and (c) one-eighteenth (1/18th) of the total interest accrued, but
deferred, on the principal balance of this Note through the Period End Date. Any
and all other charges due under the terms of this Note shall be due and payable
with the last such monthly payment. The principal amount of this Note and
interest due thereon shall be reduced by the amount of any Forgiveness or
Repurchase (as such terms are defined herein). Holder and Maker agree that
Holder will provide to Borrower in advance of the Period End Date a schedule
specifying the amount(s) of the monthly payments set forth above (“Schedule”)
and that the Schedule shall be deemed a part of and incorporated into this Note.

 

3. Term and Maturity Date. The term of this Note shall end upon the due date of
the last monthly payment specified in Section 2. above (the “Maturity Date”).

 

4. Prepayment. This Note may be prepaid prior to the Maturity Date, in full or
in part, together with all accrued interest on the date of prepayment, at any
time, without penalty.

 

5. Set-Off. To the extent not prohibited by law, including the Coronavirus Aid,
Relief and Economic Security Act (“Act”), the Interim Final Rule of the Small
Business Administration (the “SBA”) promulgated on April 2, 2020 and identified
therein as Docket No. SBA-2020-0015, 13 C.F.R. Part 120 and supplemented by the
SBA on April 4, 2020 (the “Rule”) or any Additional Rule (as defined herein),
Holder may exercise the right to set-off any amount due and payable under this
Note, whether matured or unmatured, against any amount owing by Holder to Maker,
including any and all of Maker’s deposit or similar accounts with Holder and
further including all such accounts Maker holds jointly with another person or
entity and all accounts with Holder that Maker may open in the future. Such
right of set-off may be exercised by Holder against Maker or against any
assignee of Maker for the benefit of creditors, receiver or execution, judgment
or attachment creditor of Maker, notwithstanding the fact that such set-off
right was not exercised by Holder prior to the making, filing or issuance or
service upon Holder of, or a notice of, any assignment for the benefit of
creditors, appointment or application of a receiver, or issuance of execution,
subpoena, order or warrant.

 

 

 

 

6. Method of Payment. All payments of principal or interest due under this Note
shall be made by Maker as set forth on the signature page of this Note or to
such other place or by such other method as provided in writing to Maker by
Holder, and in such money of the United States as shall be legal tender for the
payment of public and private debts. Whenever payment due hereunder falls due on
a day which is a Saturday, Sunday or legal holiday under the laws specified in
Section 10 below, such payment shall be made in the next succeeding day which is
not a Saturday, Sunday or a legal holiday.

 

7. Default. The occurrence of any of the following events constitutes an event
of default under this Note (each an “Event of Default”):

 

a. A determination by the SBA or the United States Department of the Treasury
(the “Treasury”) that the Loan is not an “eligible loan” under the Act, the Rule
or any Additional Rule;

 

b. A determination by the SBA or the Treasury that any use of the proceeds of
the Note by Maker prohibits the forgiveness of principal and interest (whether
or not then deferred as to payment as provided herein) due under this Note
(“Forgiveness”) or a Repurchase (as defined herein) pursuant to the Act, the
Rule or any Additional Rule and the payment of such forgiven or purchased
principal and interest to Holder by the SBA, the Treasury or any Facility (as
defined herein);

 

c. Any failure by Maker to make any payment due under this Note when or in the
amount due;

 

d. Any act or omission of Maker resulting in the termination of the SBA’s
guarantee of the Loan pursuant to the Act, the Rule or any Additional Rule;

 

e. The dissolution or other termination of the existence of Maker;

 

f. The commencement of any proceeding under bankruptcy or insolvency laws by or
against Maker;

 

g. Maker’s failure to promptly and fully file or otherwise provide to the SBA,
or to promptly provide to Holder so that it may file or otherwise provide to the
SBA, all documents, statements, records, certification, calculations,
authorizations and other information (“Submission Materials”) required by the
SBA to promptly effect a Forgiveness;

 

h. Any breach by Maker of the Loan Agreement between Maker and Payee of even
date herewith (“Loan Agreement”);

 

i. Maker’s failure to promptly and fully file or otherwise provide to the SBA,
the Treasury, any other department, agency or administration of the United
States Government, or any facility, fund or other mechanism established or
sponsored by the SBA, the Treasury or any other such department, agency or
administration (each a “Facility”) enabled to purchase, forgive or otherwise
extinguish this Note by reimbursing or otherwise paying to Holder the principal
and all accrued, but unpaid, interest under this Note (a “Repurchase”) all
Submission Materials required by the SBA, the Treasury or a Facility to promptly
effect such Repurchase or Maker fails to promptly and fully provide to Holder
all such Submission Materials required by the SBA, the Treasury or a Facility
necessary for Holder to file or otherwise provide to the SBA, the Treasury or a
Facility all materials necessary to effect such Repurchase;

 

2

 

 

j. Any default by Maker on any other loan, extension of credit, security or
similar credit document with Holder;

 

k. Any default on any loan, extension of credit, security agreement, sale of
assets or any other agreement with another creditor if Holder believes such
default may materially affect Maker’s ability to pay this Note;

 

l. Maker becomes the subject of a civil or criminal action that Holder believes
may materially affect Maker’s ability to pay this Note; or

 

m. The reorganization or merger, or change of 25% or more of the equity
ownership, of Maker without Holder’s prior written consent.

 

Upon an instance of an Event of Default, Holder may declare Maker in default
(“Default”) and this Note immediately due and payable, and pursue any remedy
available to it under the Act, the Rule, any Additional Rule, or otherwise at
law or in equity.

 

8. Interest Rate After Default. Except to the extent prohibited by the Act, the
Rule or any Additional Rule, upon Default the interest rate specified in Section
1. above shall be increased to four percent (4%) per annum.

 

9. Assignment. Holder may assign this Note and its rights and obligations
herein, in whole or in part, to the SBA, the Treasury, a Facility or any
purchaser or purchasers of this Note or any portion hereof. Maker may not assign
any of its rights or obligations herein without the prior written consent of
Holder.

 

10. Governing Law. This Note shall be governed by and construed under and in
accordance with the laws of the State of Virginia. When the SBA is the Holder of
this Note, this Note will be interpreted and enforced under federal law,
including the SBA regulations. Payee or the SBA may use state or local
procedures for filing papers, recording documents, giving notice and other
purposes. By using such procedures, the SBA does not waive any federal immunity
from state or local control, penalty, tax or liability. As to this Note, Maker
may not claim or assert against the SBA any local or state law to deny any
obligation, defeat any claim of the SBA, or preempt federal law.

 

11. Headings. The headings of the Sections of this Note are for convenience only
and shall not be used to construe any provision hereof.

 

3

 

 

12. Severability. Any provision of this Note prohibited by the Act, the Rule or
any Additional Rule, or any other laws of any jurisdiction shall be ineffective
to the extent of such prohibition or modified to conform therewith, without
invalidating the remaining provisions of this Note.

 

13. Binding Effect. This Note shall bind and inure to the benefit of the parties
and their respective legal representatives, successors, and permitted assigns.

 

14. Waiver of Protest. Maker waives presentment, protest, notice of protest and
non- payment, or other notice of default, notice of acceleration and intention
to accelerate and agrees that its liability under this Note shall not be
affected by any renewal or extension in the time of payment hereof, or by any
indulgences, and hereby consents to any and all renewals, extensions,
indulgences, releases, or changes, regardless of the number of such renewals,
extensions, indulgences, releases or changes.

 

15. Rights and Waivers. No failure or delay on the part of Holder in exercising
any right, power or privilege under this Note or the Loan Agreement, or under
the Act, the Rule, any Additional Rule or any other applicable law shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver or modification of any right, power or privilege of Holder or of any
obligation of Maker shall be effective unless such waiver or modification is in
writing, and signed by Holder and then only to the extent set forth therein. A
waiver by Holder of any right, power, or privilege hereunder on any one occasion
shall not be construed as a bar to, or waiver of, the exercise of any such
right, power or privilege which Holder otherwise would have on any subsequent
occasion.

 

16. Costs of Collection. If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity, or in bankruptcy, receivership or other court proceedings, Maker agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees actually incurred by Holder, including all costs of
appeal.

 

17. Additional Rules. As used in this Note, the term “Additional Rule” means any
amendment to the Act; any additional federal statute altering or expanding the
Rule; any Executive Order of the President of the United States altering or
expanding the Rule; any official guidance, form, requirement, procedure, rule,
regulation, reporting obligation, notice, program guide or other release by the
SBA, the Treasury, a Facility or any other department, agency or administration
of the United States Government altering or expanding the Rule or pertaining to,
affecting or enabling forgiveness, purchase, repayment or other satisfaction of
the principal balance of this Note at any time or from time to time and/or
interest thereon (whether accrued or thereafter to accrue) on such principal
balance.

 

18. Electronic Signatures. This Note may be executed by Maker via “wet”
signature or electronic mark and may be delivered using a .pdf or similar file
type transmitted via electronic mail, cloud-based server, e-signature technology
or other similar electronic means (including, without limitation, use of an
electronic signature service such as DocuSign.

 

4

 

 

IN WITNESS WHEREOF, Maker has duly endorsed this Note under seal on the 22 day
of April, 2020.

 

    Rhino Energy LLC     Name of Maker         Principal Amount:   By: /s/
Richard A. Boone (SEAL) $ 10,000,000.00     Authorized Officer, Manager or
Partner             Richard A Boone     Print Name             President    
Print Office Held       Method/Place of Payment           If payment made by
mail:           Blue Ridge Bank, N.A.     PO Box 609     Luray VA 22835-0609    
      If payment made by wire transfer:           Blue Ridge Bank, N.A.     17
W. Main Street     Luray, VA 22835     ABA #051402372     Reference:     Account
Holder     Account Number           If payment made by other method:     17 W.
Main Street     Luray, VA 22835    

 

5

 

 

[ex10-1_001.jpg] 

Thank you for allowing us to serve you with your Paycheck Protection Program
loan. We recognize the significant role these funds will play in the
sustainability and future growth of your organization during this challenging
time for our clients, communities, and nation.

 

Please remember to maintain the necessary records to obtain the provided loan
forgiveness as soon as possible. We are expecting borrowers to provide us with
the information required to apply for full forgiveness of loan balances no later
than eight (8) weeks from the loan origination date. This is a critical part of
this program, and by working with us on your loan, you acknowledge that you will
help us better serve other borrowers by providing this information accurately
and in conjunction with the above timeline.

 

We are here and have been since 1893. Please continue to look to us for help,
guidance, and advice for your financial services and needs. Times are
challenging and unsure, but we believe it is in these times we can provide the
most value. We energetically embraced the Paycheck Protection Program because we
know it is critical for you, and so many others, and we will equally embrace and
engage anything we know provides such a tremendous benefit to those we serve.

 

We are proud to serve you and do not take that privilege lightly, and we look
forward to serving you again as our nation triumphs over the current
circumstances and emerges stronger than ever. With the deepest appreciation and
best wishes for your continued success, I am

 

  Very gratefully yours,       [ex10-1_002.jpg]  

Brian K. Plum

Chief Executive Officer

 

Member FDIC

Equal Housing Lender

Blue Ridge Bank, N.A. www.mybrb.com

 

 

 

 

SBA PAYCHECK PROTECTION

PROGRAM LOAN AGREEMENT

 

This SBA Paycheck Protection Program Loan Agreement (“Agreement”) is by and
between Blue Ridge Bank, N.A. (“Bank”) and the borrower (“Borrower”) executing
this Agreement below, applies to the loan (“Loan”) evidenced by the Paycheck
Protection Program Note (“Note”) of even date herewith, and is entered into
pursuant to Sections 1102 and 1106 of the Coronavirus Aid, Relief and Economic
Security Act (“Act”) and the Interim Final Rule of the Small Business
Administration (“SBA”) promulgated on April 2, 2020 and identified therein as
Docket No. SBA-2020-0015, 13 C.F.R. Part 120 and supplemented by the SBA on
April 4, 2020 (“Rule”) (the Act and the Rule are collectively, the “Program”).
The term “Loan Documents” as used herein means this Agreement, the Note, the
Paycheck Protection Program Borrower Application Form submitted by Borrower to
the SBA in connection with the Loan (“Application”) and all documentation and
written information provided by Borrower to Bank or to the SBA pursuant to the
Application (“Application Documents”). The term “Obligations” as used herein
means the principal balance of the Note and all interest accrued thereon.

 

Relying upon the covenants, agreements, representations and warranties made
herein by Borrower, Bank is willing to extend credit to Borrower upon and
subject to the terms and conditions set forth herein and in the Note. Bank and
Borrower agree as follows:

 

1. Borrower covenants, agrees, represents and warrants that:

 

  a. All information, answers, statements, records, calculations,
authorizations, certifications and other documentation provided with or made by
Borrower in the Application or the Application Documents are truthful, accurate
and complete.         b. Borrower will expend the proceeds of the Note in
compliance with the Program, will expend no less than 75% of the proceeds of the
Note for “payroll costs”, as defined in the Act and item 2.f. of the Rule, and
will expend the remainder of the proceeds of the Note for other eligible
expenses qualifying for forgiveness under the Program and as certified by
Borrower in the Application.         c. Borrower will exercise its best and most
diligent efforts to comply with all requirements of the Program necessary to
enable forgiveness of the Obligations (“Forgiveness”) under the Program and any
Additional Rule (as defined below).         d. Borrower shall not conduct its
business activities or otherwise engage in activities that would prevent
Forgiveness.         e. Borrower will operate its business in compliance with
all federal, state and local laws, rules and regulations applicable to its
business, properties, operations or finances.         f. Borrower shall allow
and provide to Bank and its agents, during normal business hours, access to its
books, records, accounting records and such other documents of Borrower as Bank
shall reasonably require, including books, records, accounting records and such
other documents held by a third party on behalf of Borrower or to enable the
third party to provide services to Borrower (other than attorney-client
privileged materials).

 

 

 

 

2. Borrower covenants and agrees that should Bank request the SBA to purchase
the expected forgiveness amount of the Obligations as provided by the Program,
Borrower will promptly and fully provide to Bank all documents, statements,
calculations, records, certifications, authorizations and other information
(“Submission Materials”) necessary for Bank to make such request and to provide
to the SBA a complete report (as described in the Rule), including all
supporting Submission Materials necessary for Bank to document all prior
expenditures of the proceeds of the Note by Borrower and to make and establish
to the satisfaction of the SBA the Bank’s reasonable expectation of additional
expenditures of the proceeds of the Note to be made by Borrower.

 

3. Borrower covenants and agrees that upon such time as the Program and/or any
Additional Rule permits Borrower and/or Lender to seek Forgiveness, then either,
as applicable, (a) upon the request of Bank, Borrower will promptly and fully
file or otherwise provide to the SBA all Submission Materials required by the
SBA in order to promptly effect Forgiveness, or (b) promptly and fully provide
to Bank all Submission Materials required by the SBA necessary for Bank to file
or otherwise provide to the SBA all materials necessary to promptly effect
Forgiveness, and Borrower shall certify and warrant to Bank the truthfulness,
accuracy and completeness of all such Submission Materials provided to the SBA
or Bank.

 

4. Borrower covenants and agrees that in the event that there shall be an
Additional Rule pursuant to which the SBA, the United States Department of the
Treasury (“Treasury”), any other department, agency or administration of the
United States Government, or any facility, fund or any other mechanism
established or sponsored by the SBA, the Treasury or any other such department,
agency or administration (a “Facility”) is enabled to purchase, forgive or
otherwise extinguish any or all of the Obligations by reimbursing or otherwise
paying to Bank the Obligations or any portion thereof (a “Repurchase”), then
either, as applicable, (a) upon the request of Bank, Borrower will promptly and
fully file or otherwise provide to the SBA, the Treasury or the Facility all
Submission Materials required by the SBA, the Treasury or the Facility to
promptly effect the Repurchase, or (b) promptly and fully provide to Bank all
Submission Materials required by the SBA, the Treasury or the Facility necessary
for Bank to file or otherwise provide to the SBA, the Treasury or the Facility
all materials necessary to effect the Repurchase, and Borrower shall certify to
Bank the truthfulness, accuracy and completeness of all Submission Materials
provided to the SBA, the Treasury, the Facility or Bank.

 

5. Borrower and Bank agree that interest on the principal balance of the Note
shall be deferred for a period of six (6) months from the date hereof (“Deferred
Interest”), and that the principal balance of the Note and accrued interest
therein (including the Deferred Interest) will be paid to the Bank as provided
in the Note.

 

2

 

 

6. Borrower and Bank agree that upon an Event of Default (as defined in the
Note), Bank may declare a Default (as defined in and as provided by the Note)
and take such actions as are permitted by the Note.

 

7. Borrower agrees that, except as preempted by the Program or any Additional
Rule and except as interpretation of the terms hereof require reference to the
Program or any Additional Rule, this Agreement shall be governed by and
controlled as to enforcement, validity and effect by the laws, statutes and
court decisions of the State of Virginia. All disputes, actions or proceedings
between Borrower and Bank arising directly, indirectly or otherwise in
connection with this Agreement or any other Loan Documents shall be litigated in
the federal or state courts, as applicable, having jurisdiction over the situs
of Bank’s principal office. Borrower consents and submits to the jurisdiction of
the courts specified in the preceding sentence, and waives any right to seek to
transfer or to change the venue of any such litigation.

 

BORROWER AGREES THAT ANY LITIGATION RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL BE COMMERCIAL IN NATURE AND COMPLEX. IN ORDER TO MINIMIZE THE
COSTS AND TIME INVOLVED IN ANY LITIGATION, BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO, BASED UPON OR
ARISING OUT OF ANY LOAN DOCUMENT. BORROWER ACKNOWLEDGES THAT SUCH WAIVER IS A
MATERIAL INDUCEMENT TO BANK ENTERING INTO THIS AGREEMENT.

 

8. Borrower acknowledges and agrees that Bank may assign or transfer its rights
and/or obligations under this Agreement and any other Loan Document, in whole or
in part, to the SBA, the Treasury, a Facility or any purchaser or purchasers of
the Note or any portion thereof.

 

9. In consideration of Bank entering into this Agreement, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower hereby releases and forever discharges Bank, its past,
present and future shareholders, successors, assigns, officers, directors,
agents, attorneys and employees together with their respective heirs, legal
representatives, legatees, successors and assigns (collectively “Released
Parties”) of and from all actions, claims, demands, damages, debts, losses,
liabilities, costs, causes of action either at law or in equity and of whatever
kind or nature, whether known or unknown, direct or indirect, by reason of any
matter, cause or thing whatsoever arising out of or relating to the transactions
which are the subject of this Agreement. Borrower agrees to promptly indemnify
and hold each Released Party harmless from all actions, claims, demands,
damages, debts, losses, costs, expenses, judgments, monetary sanctions and
similar liabilities caused by, arising out of or relating to any breach by
Borrower of any of its covenants, agreements, representations or warranties set
forth herein.

 

10. As used herein, the term “Additional Rule” means any amendment to the Act;
any additional federal statute altering or expanding the Rule; any Executive
Order of the President of the United States altering or expanding the Rule; any
official guidance, form, requirement, procedure, rule, regulation, reporting
obligation, notice, program guide or other release by the SBA, the Treasury, a
Facility or any other department, agency or administration of the United States
Government altering or expanding the Rule or pertaining to, affecting or
enabling forgiveness, purchase, repayment or other satisfaction of the principal
balance of the Note and interest accrued thereon at any time or from time to
time and/or interest thereon (whether accrued or thereafter to accrue) on such
principal balance.

 

3

 

 

11. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The counterparts of this Agreement may be executed via “wet”
signature or electronic mark and may be delivered using .pdf or similar file
type transmitted via electronic mail, cloud based server, e- signature
technology or other similar electronic means (including, without limitation, use
of an electronic signature service such as DocuSign).

 

Executed under seal and delivered as of the 22 day of April , 2020.

 

  Rhino Energy LLC (SEAL)   Name of Borrower             By: /s/ Richard A.
Boone       Authorized Officer, Manager or Partner             Richard A Boone  
  Print Name             President     Print Office Held             BLUE RIDGE
BANK, N.A.           By:

/s/ Gary R. Shook, President

      Authorized Officer  

 

4

 

 